Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 have been allowed. The following is an examiner’s statement of reasons for allowance:           
Applicant’s arguments with respect to the drawing objection in the Feb. 15, 2022 office action have been fully considered and are persuasive.  The drawing objection has been withdrawn. Applicant’s arguments AND amendments filed Aug. 11, 2022 with respect to 35 USC 112 and the 35 USC 103 rejections have been fully considered and are persuasive. The previous rejections have been withdrawn. 
There is neither motivation nor rationale for why one of ordinary skill in the art would use roll-on/roll-off railcars filled with fuel in combination a barge having a header and tank which are below deck for collection and blending, and conduits for refueling in locations restricted by space or dock requirements. Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious.   
          Additionally none of the cited references disclose separately or in combination a hull with a deck, marine fuel offloading equipment and means to interconnect the rail cars and a below-deck tank. The closes relevant art (Van Tassel (US 8,375,876) discloses an LNG liquid fuel marine vessel which is designed for shipping roll-on/roll-off tanks of fuel to remote locations. Van Tassel fails to disclose a header and a below-deck tank for collection of marine fuel disposed below deck. The below-deck tank receives fuel from the railcars, blends the fuel and communicates the blended fuel to the header which offloading equipment. White (US 5,566,712) discloses a system for refueling from a single railcar, but requires an additional vehicle for the header, transshipment equipment, connections and conduit, and does not disclose a floating vessel having a deck on which roll-on/roll-off railcars are loaded and a below-deck tank and header. The Black reference (US 2,894,650) addresses securing railcars to a deck of a vessel and connections but also fails to disclose a tank and header which are both below deck. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652